Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/10/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 12-18, elected claims, are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 1/11/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim 12:  “the PMSG (Fig. 2) comprising a plurality of bars (250), wherein the SPW (220) and SSW (260) are provided on the plurality of bars such that each of the bars comprises a portion of the SPW and a portion of the SSW (Fig. 2):

Drawings
The drawings are objected to because Fig. 2 shows error in SSW (260).  Note that SPW is 220.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ny (US 20160049854 A1) in view of Linda et al (US 20120249044 A1).  
As for claim 12, Ny discloses a system comprising:
a controller (should be in the 113-115, Fig. 3), stator primary windings (SPW, 15, Fig. 1) of a permanent magnet synchronous generator (PMSG), stator secondary windings (SSW, 16, Fig. 1) of the PMSG, and a rotor position angle of a permanent magnet (PM, 12a, Fig. 1) of the PMSG [0025, 0027, etc.], and
wherein the PM is configured to rotate and to generate a permanent magnet field that facilitates generation of primary currents (on SPW winding 15);
the PMSG comprising a plurality of bars (stator pole 13a, Fig. 1) [0011, 0022, etc.], 
wherein the SPW and SSW are provided on the plurality of bars such that each of the bars comprises a portion of the SPW and a portion of the SSW (Fig. 1): 
the plurality of switches configured to generate variable secondary currents; and
the SSW (16) configured to draw the variable secondary currents from the power source, and to generate a stator secondary winding magnetic field from the variable secondary currents (inherent by the currents),
wherein the permanent magnet field (by PM 12a on rotor) and the stator secondary winding magnetic field (by 16) together create an overall magnetic field for the PMSG (inherent at air gap space).
Ny simply describes control scheme in Fig. 3, and thus Ny is silent to clearly describe a controller, a plurality of switches of a power source, primary sensors, and secondary sensors as claimed.  However, there are implications. 

Since the current sensors detect phase currents both motoring and generating mode and feedback to the controller [0031], it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have in the system of Ny with a controller (a controller to inverter in the 113-115, Fig. 3) configured to switch at least one of a plurality of switches of a power source based on primary current signals received from primary sensors of stator primary windings (SPW, 15, Fig. 1) of a permanent magnet synchronous generator (PMSG), secondary current signals received from secondary sensors of stator secondary windings (SSW, 16, Fig. 1) of the PMSG, and a rotor position angle of a permanent magnet (PM, 12a, Fig. 1) of the PMSG [0025, 0027, etc.], for providing a better driving of the motor by imposing a maximum current with no risk.

As for claim 13, Ny in view of Linda discloses the system of claim 12, wherein it is inherent that the stator secondary winding magnetic field counteracts, weakens, or strengthens the permanent magnet field (of rotor).

As for claim 15, Ny in view of Linda discloses the system of claim 12, wherein the power source is a three-phase power source (U, V and W phases, Fig. 1) [0004, 0007, 0027, etc.]. 
As for claim 17, Ny in view of Linda discloses the system of claim 12, wherein Linda discloses the power source comprises (Fig. 1) the controller (5), the plurality of switches (in the 3), and a direct current (DC) power source (battery 8).  
As for claim 18, Ny in view of Linda discloses the system of claim 12, wherein Linda discloses the controller (see Fig. 2) is configured to compare a load current for each of three phases to a respective maximum current for each of the three phases.
As for claim 19, Ny in view of Linda discloses the system of claim 18, wherein the controller (see Figs. 2-3) is configured to generate a plurality of pulse sequences (since continuous monitoring for multiple instances), when the load current for at least one of the three phases is greater than the respective maximum current for each of the three phases [0035-0055].

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ny (US 20160049854 A1) in view of Kadoya et al (US 20050029890 A1).  
As for claim 12, Ny discloses a system comprising:
a controller (should be in the 113-115, Fig. 3), stator primary windings (SPW, 15, Fig. 1) of a permanent magnet synchronous generator (PMSG), stator secondary 
wherein the PM is configured to rotate and to generate a permanent magnet field that facilitates generation of primary currents (on SPW winding 15);
the PMSG comprising a plurality of bars (stator pole 13a, Fig. 1) [0011, 0022, etc.], 
wherein the SPW and SSW are provided on the plurality of bars such that each of the bars comprises a portion of the SPW and a portion of the SSW (Fig. 1): 
the plurality of switches configured to generate variable secondary currents; and
the SSW (16) configured to draw the variable secondary currents from the power source, and to generate a stator secondary winding magnetic field from the variable secondary currents (inherent by the currents),
wherein the permanent magnet field (by PM 12a on rotor) and the stator secondary winding magnetic field (by 16) together create an overall magnetic field for the PMSG (inherent at air gap space).
Ny simply describes control scheme in Fig. 3, and thus Ny is silent to clearly describe a controller, a plurality of switches of a power source, primary sensors, and secondary sensors as claimed.  However, there are implications. 
Kadoya discloses a motor generator system (refer Fig. 13) comprising, a controller (151, 152, 160), a plurality of switches (SW in 141, 142) of a power source (141, 142), current sensors (171, 172), and rotor position sensor (180) such that the controller (151, 152, 160) configured to switch at least one of a plurality of switches of a power source (see Note below) based on primary current signals received from motor 
Since the current sensors detect phase currents both motoring and generating mode, and feedback to the controller, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have in the system of Ny with a controller (a controller for inverter in the 113-115, Fig. 3) configured to switch at least one of a plurality of switches of a power source based on primary current signals received from primary sensors of stator primary windings (SPW, 15, Fig. 1) of a permanent magnet synchronous generator (PMSG), secondary current signals received from secondary sensors of stator secondary windings (SSW, 16, Fig. 1) of the PMSG, and a rotor position angle of a permanent magnet (PM, 12a, Fig. 1) of the PMSG [0025, 0027, etc.], for providing a better driving of the motor by imposing a maximum current with no risk.
Note: Applicant denotes “power source” in this claim such as TSP (three phase power source 300, which is inverter system to motor winding SSW 260). Refer claim 17.

As for claim 13, Ny in view of Kadoya discloses the system of claim 12, wherein it is inherent that the stator secondary winding magnetic field counteracts, weakens, or strengthens the permanent magnet field (of rotor).
As for claim 14, Ny in view of Kadoya describe the system of claim 12, wherein Ny shows the permanent magnet is mounted onto a rotor.  

As for claim 16, Ny in view of Kadoya discloses the system of claim 12, wherein Kadoya discloses the variable secondary currents are three-phase sinusoidal currents or three-phase quasi-sinusoidal currents [0025, 0083-0084].  
As for claim 17, Ny in view of Kadoya discloses the system of claim 12, wherein Kadoya more clearly disclose the power source comprises (Fig. 13) the controller (151, 152, 160), the plurality of switches (in the 141, 142), and a direct current (DC) power source (battery 70, 90, 130, 190, Figs. 11, 13, 15) [0129-0130, claim 23].  

Claims are alternatively rejected per following additional view. 
Claims 12-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20130220727 A1).  
As for claim 12, Suzuki discloses a system comprising: 
a controller (27, Figs. 4, 6) configured to switch at least one of a plurality of switches (40, Fig. 5) of a power source (26A, 26B) [0043, 0046] based on primary current signals received from primary sensors (32A) of stator primary windings (SPW : 21A, Fig. 2) of a permanent magnet synchronous generator (obvious to call as generation capable and interchangiable), 
secondary current signals received from secondary sensors (32B) of stator secondary windings (SSW : 21B, Fig. 2) of the PMSG, and 
a rotor position angle (theta) of a permanent magnet (“magnet”) [0010, 0018] of the PMSG, and 

the PMSG comprising a plurality of bars (23, Fig. 2), 
wherein the SPW and SSW are provided on the plurality of bars such that each of the bars comprises a portion of the SPW and a portion of the SSW (Fig. 2): 
the plurality of switches configured to generate variable secondary currents (inherent per Figs. 2, 4-6, etc.); and
the SSW configured to draw the variable secondary currents from the power source, and to generate a stator secondary winding magnetic field from the variable secondary currents (inherent per Figs. 2, 4-6, etc.),
wherein the permanent magnet field and the stator secondary winding magnetic field together create an overall magnetic field for the PMSG (inherent per Figs. 2, 4-6, etc.).  
Suzuki is silent to disclose the rotor magnet as permanent magnet.  However, per contents and assignee’s related references, said magnet normally means permanent magnet.  Refer 
Suzuki is also silent to disclose the machine as a permanent magnet synchronous generator (PMSG). 
The claimed and disclosed device called “PMSG 200” (Fig. 2) has two actions: 
(1) generation of primary currents by rotation of rotor magnet, and 

The second action is explicit teaching of Suzuki.  Motor action does so.  
Regards first action, Suzuki is silent to explicitly describe.  However, it is well-known in the art that a motor winding can generate electric current due to rotating magnetic field of rotor magnet.  Refer extrinsic articles listed at “prior art made of record”. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to appreciate as permanent magnet in the rotor and calls it as PMSG.  
Note: Applicant denotes “power source” in this claim such as TSP (three phase power source 300, which is inverter system to motor winding SSW 260). Refer claim 17.

As for claim 13, Suzuki discloses the system of claim 12, wherein it is inherent that the stator secondary winding magnetic field counteracts, weakens, or strengthens the permanent magnet field (of rotor).
As for claim 15, Suzuki discloses the system of claim 12, wherein the power source is a three-phase power source (U, V and W phases) [0007, 0016, 0017, 0037, etc.]. 
As for claim 17, Suzuki discloses the system of claim 12, wherein the power source comprises the controller, the plurality of switches, and a direct current (DC) power source (battery as electric vehicle).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of YANAGI (US 20180086369 A1).  
As for claim 14, Suzuki is silent to describe the system of claim 12 wherein the permanent magnet is mounted onto a rotor.  YANAGI describes [0020-0021] the permanent magnet is mounted onto a rotor (23).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for high magnetic flux and higher torque than embedded magnet. 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Claim 1: various references for motor and generator are same machine.  
AN70614, "Understanding Regeneration", Nidec Motor Corporation, Rev 0.1, Jun-14-2007 describing below. 
Electrical motors are reversible machines; they can function as motors or as generators.
A motor behaves as motor and as generator at the same time. In fact while a motor is 'motoring', that is doing mechanical work, it generates CEMF acting as generator, 

physics.bu.edu/~duffy/sc545_notes04/back_emf.html
Kadoya et al (US 20050029890 A1), ENDO et al (US 20150200044 A1), Nishimura (US 20130049511 A1), Okada (US 20140001987 A1).  For example, Okada (US 20140001987 A1) describes [0062] the motor unit 6 may generate power (i.e., serve as a power generator) and supply it to the battery.  
Motor–generator – Wikipedia. 
In principle, any electrical generator can also serve as an electric motor, or vice versa. In hybrid vehicles and other lightweight power systems, a "motor–generator" is a single electric machine that can be used as an electric motor or a generator, converting between electrical power and mechanical power.  (Motor–generator - Wikipedia). 

Suzuki (US 20130241452 A1) is similar art to Suzuki (US 20130220727 A1) of same assignee and inventor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN K KIM/Primary Examiner, Art Unit 2834